                       IN	THE	UNITED	STATES	DISTRICT	COURT	
                        FOR	THE	SOUTHERN	DISTRICT	OF	OHIO	
                          WESTERN	DIVISION	AT	CINCINNATI	
	                                                                    		       	
	
CIVIL	ACTION	NO.	1:16‐cv‐830	(WOB‐SKB)	
	
MEDPACE,	INC.	                                                       	 PLAINTIFF	
	
	
VS.	               MEMORANDUM	OPINION	AND	ORDER	
	
	
INSPIREMD,	INC.	                                                     	 DEFENDANT	


      This case arises from allegations that Defendant InspireMD breached its contract with

Medpace to pay for the clinical trial services that Medpace provided pursuant to a Master

Services Agreement and Task Order. The Complaint sets forth the following three counts:

      Count	I:		     Breach	 of	 Contract – Medpace alleges it performed under the

                     contract and seeks to recover four unpaid quarterly payments and

                     pass-through costs, as wells as interest. (Doc. 20, ¶¶ 21–28).

      Count	II:		    Unjust	Enrichment – In the alternative, if a contract is not found to

                     exist between the parties, Medpace seeks compensation for the

                     detriment incurred by providing benefits that InspireMD knowingly

                     retained. (Doc. 20, ¶¶ 39–43).

      Count	III:		   Promissory	Estoppel – Likewise, if a contract is not found to exist,

                     Medpace seeks to recover damages under the theory of promissory

                     estoppel. (Doc. 20, ¶¶ 44–47).



                             Medpace,	Inc.	v.	InspireMD,	Inc.	

                                            1
       Plaintiff seeks total damages in excess of $1,964,922, plus interest, costs, attorneys’

fees, and expenses. (Doc. 20, at 8).

       This matter is now before the Court on (1) Defendant InspireMD’s motion for

summary judgment (Doc. 35); (2) Plaintiff Medpace’s motion to “deny Defendant InspireMD,

Ltd’s motion for summary judgment . . . , or in the alternative, to defer considering

defendant’s motion” until further discovery is complete (Doc. 44); and (3) Medpace’s motion

to strike the declaration of InspireMD’s counsel, Jonathan Pressment (Doc. 45).

       The Court previously heard oral argument on these motions and took the matter

under submission. (Doc. 61). At that hearing, the parties’ requested that the Court state its

view of the legal issues herein, prior to ruling on the pending motions, so that the parties

could participate in mediation with the benefit of the Court’s opinion. After further study, the

Court now issues the requested opinion.

                       FACTUAL	AND	PROCEDURAL	BACKGROUND	

       A.	    Overview	of	the	Contract	Between	the	Parties

       On May 21, 2013, Plaintiff Medpace, Inc. and Defendant InspireMD, Ltd. entered into

a contract, the Master Services Agreement (“MSA”). (Doc. 20-1 at 1). Under the MSA,

Medpace agreed to conduct clinical trials for InspireMD’s new MGaurd Prime Stent System

(the “Stent”), and InspireMD agreed to pay for the services. (Doc. 20, ¶ 11–12); (Doc. 20-1 at

1, 3). In addition, the MSA provided that a Task Order would establish the precise services to

be performed and payments to be made. (Doc. 20-1 at 1). In the event of a conflict between

the terms of the MSA and the Task Order, the MSA would control unless the Task Order stated



                                Medpace,	Inc.	v.	InspireMD,	Inc.	

                                               2
otherwise. Id.	at 15. The Task Order was eventually executed on June 12, 2013, and set forth

the: (1) “Scope of Work,” (2) “Project Schedule,” (3) “Project Budget,” and (4) “Payment

Schedule.” Id.	at 16. The material terms of the MSA and the Task Order are as follows.

          Pursuant to the MSA, InspireMD agreed to: (i) pay Medpace “fixed” Service Fees (or

Direct Fees); (ii) “reimburse” Medpace for “reasonable pass-through costs identified in the

Task Order”; and (iii) pay for “Pre-funded Expenses” in the “Task Order’s project budget” in

order to facilitate “timely payment of such funds to Pre-funded Vendors.” (Doc. 20-1 at 3–4,

16, 26–27). As to the payment amount, InspireMD agreed to pay Medpace “an amount equal

to the Project Budget . . ., which amount shall be payable pursuant to the Payment Schedule.”

Id.	at 16; see	also	id.	at 3. The Project Budget specifically establishes:

          Total	Service	Fees	(Direct	Fees)	of	$3,347,035;	and	
          	
          Total	Pass‐Through	Costs	of	$292,941.

Id.	at 16, 27–28. The total amount of Service Fees is divided in the Payment Schedule into

twenty-one (21) payments that correspond to individual milestones. Id.	at 28. In relevant

part, the Payment Schedule sets forth a series of ten quarterly payments. Id. There are an

additional eight payments that are connected to individual milestones for the number of

patients Medpace enrolls or completes, with a total of 445 clinical trials to be completed. Id.	

at 28. In other words, these eight additional payments are contingent upon patient

enrollment and completion, similar to a “bonus” for exceptional progress with the clinical

trials.

          Both the MSA and the Task Order prescribe that the “Service Fees” or “Direct Fees”



                                 Medpace,	Inc.	v.	InspireMD,	Inc.	

                                                 3
are “fixed	costs unless the underlying assumptions change, including but not limited to, trial

duration, number of investigative sites, number of patients, and services provided by

Medpace.” Id.	at 3, 16, 30 (emphasis added).

       Any changes to the Task Order, the Project Budge, Payment Schedule, Project

Schedule or the underlying assumptions required a written contract amendment—signed by

both parties—“detail[ing] the requested changes to the applicable task, responsibility, duty,

budget, timeline or other matter.”	Id.	at 3.

       In terms of terminating the	MSA, either party could do so “without cause” by providing

the other party sixty days’ written notice. Id.	at 7.

       InspireMD could terminate the	 Task	 Order “without cause” by providing sixty (60)

days’ written notice. Id.	at 7, 8. Medpace, on the other hand, could terminate the	Task	Order

“only if” InspireMD “defaulted on its obligations.” Id.	In that case, the MSA requires Medpace

to give InspireMD written notice of default and an opportunity to cure the breach before

terminating the Task Order. Id.	 The MSA provides that any notice (e.g., termination) is

required to be in writing and is “effective upon receipt” by August J. Troendle, Medpace’s

President and CEO in Cincinnati, Ohio (if to Medpace) and “effective upon receipt” by Craig

Shore in Tel Aviv, Israel (if to InspireMD). Id.	at 8.

       In the event that the Task Order is terminated before completion, Medpace is

obligated to submit an itemized accounting of the services performed, expenses incurred,

and payments received to determine the balance due. Id. InspireMD, in turn, must “pay

[Medpace] for all Services rendered pursuant to the unfinished Task Order prior to such



                                 Medpace,	Inc.	v.	InspireMD,	Inc.	

                                                 4
termination and any non-cancelable expenses incurred in connection with [Medpace]’s

performance of Services thereunder.” Id.	at 7.

       B.	     The	Contract	is	Terminated

       On September 23, 2014, Jen Folley, InspireMD’s outside consultant and project

manager, sent a letter to Deborah Schmalz, Medpace’s Senior Director of Regulatory Affairs.

(Doc. 26-4 at 2). The letter was a “follow-up” to a prior conversation. Id.	In the letter, Folley

asked that certain activities related to the clinical trials be kept “to a minimum” and other

tasks “should be ceased or halted.” Id.	 The letter also included a table listing those tasks

InspireMD wished to “freeze” and those tasks that should be performed on an “[a]s needed”

basis. Id.	Nowhere in this letter does it mention that InspireMD intended to terminate the

Task Order or the MSA. Approximately two months later, InspireMD then made its sixth

quarterly payment to Medpace, which was not due until November 30, 2014. (Doc. 35-1 at

7; Doc. 26, ¶ 71; Doc. 20, ¶ 25).

       Nearly a year later, on November 24, 2015, (roughly six days before the tenth and

final quarterly payment was due) Medpace sent a Notice of Termination of the Task Order

and the MSA (“Notice of Termination”) to InspireMD’s Craig Shore. (Doc. 20-2 at 1). In the

Notice of Termination, Medpace stated that InspireMD had failed to make four previous

quarterly payments (quarterly payments 7–10) or cure these breaches. (Doc. 20, ¶¶ 24–25,

29). Medpace included with its Notice of Termination an itemized accounting of the services

performed, expenses incurred, and outstanding invoices up to that point, (Doc. 20-2 at 1),

and requested that InspireMD remit payment for the total itemized amount of $1,964,922.



                                Medpace,	Inc.	v.	InspireMD,	Inc.	

                                               5
Id.	This suit followed when InspireMD refused to pay.

         C.	    Procedural	History

         Since this lawsuit was removed from state court on August 10, 2016, Medpace has

twice amended its complaint. (Docs. 7, 20).1 Roughly two months into discovery, InspireMD

moved for summary judgment. (Doc. 35). A week later, InspireMD sought an order staying

all discovery pending the resolution of its motion for summary judgment. (Doc. 37). In

granting the stay on discovery on March 9, 2018, the magistrate judge viewed Medpace’s

argument that it needed discovery as “cursory and unpersuasive” because the “motion seeks

to resolve, as a matter of law, the two parties’ differing constructions or interpretations of

the same contractual language.” (Doc. 41 at 3).

                                           ANALYSIS	

I.	      Unjust	Enrichment	and	Promissory	Estoppel	(Counts	II	&	III)	
	
         A.	    Applicable	Law

         “When interpreting contracts in a diversity action,” courts should “generally enforce

the parties’ contractual choice of governing law.” See,	e.g.,	Savedoff	v.	Access	Group,	Inc., 524

F.3d 754, 762 (6th Cir. 2008) (citing Carnival	Cruise	Lines,	Inc.	v.	Shute, 499 U.S. 585, 596

(1991); see	also	Tele‐Save	Merchandising	Co.	v.	Consumers	Distrib.	Co.,	Ltd., 814 F.2d 1120,




1    In answering Medpace’s Second Amended Complaint, InspireMD asserted four
    counterclaims for (i) breach of contract; (ii) fraud in the inducement; (iii) negligent
    misrepresentation; and (iv) violation of the Ohio Deceptive Trade Practices Act, Ohio Rev.
    Code § 4165.03(A)(2). (Doc. 26 at 26–29). InspireMD has not moved for summary
    judgment as to these claims.


                                 Medpace,	Inc.	v.	InspireMD,	Inc.	

                                                6
1122 (6th Cir. 1987) (“Ohio choice-of-law principles strongly favor upholding the chosen law

of the contracting parties.”). The MSA’s choice-of-law clause explicitly provides that the

performance, interpretation, and construction of the MSA is controlled by Ohio law. (Doc. 20-

1 at 14). As the parties do not dispute that the MSA and Task Order at issue are governed by

Ohio law, the Court will apply Ohio law to the parties’ contractual dispute.

       B.	     Counts	II	&	III	are	Not	Viable	Because	a	Valid	Contract	Exists.	

       Under Ohio law, the essential elements of an enforceable contract include “an offer,

acceptance, contractual capacity, consideration (the bargained for legal benefit and/or

detriment), a manifestation of mutual assent and legality of object and of consideration.”

Williams	 v.	 Ormsby, 966 N.E.2d 255 at 258 (Ohio 2012) (quoting Kostelnik	 v.	 Helper, 770

N.E.2d 58, 61 (Ohio 2002)). The Court agrees with the parties that the MSA and the Task

Order satisfy these requirements, and therefore are “valid and enforceable contracts.” (Doc.

20, Compl. ¶ 11); (Doc. 26, Answer, ¶¶ 40, 45). In fact, the parties’ contract is fully integrated.

(Doc. 20-1 at 13) (“This Agreement contains the full understanding of the parties”).

       Medpace, therefore, cannot proceed on its claims for unjust enrichment and

promissory estoppel under Counts II and III. This result is unavoidable because it is well

established that “[u]njust enrichment is an equitable doctrine to justify a quasi-contractual

remedy that operates in	 the	 absence	 of	 an	 express	 contract	 or	 a	 contract	 implied	 in	

fact.” Wuliger	 v.	 Mfrs.	 Life	 Ins.	 Co.	 (USA), 567 F.3d 787, 799 (6th Cir. 2009) (emphasis in

original) (quoting Beatley	v.	Beatley, 828 N.E.2d 180, 192–93 (Ohio Ct. App. 2005). As such,

“Ohio law is clear that a plaintiff may not recover under the theory of unjust enrichment or



                                 Medpace,	Inc.	v.	InspireMD,	Inc.	

                                                7
quasi-contract when an express contract covers the same subject.” Id.	(quoting Lehmkuhl	v.	

ECR	Corp., No. 06 CA 039, 2008 WL 5104747, at *5 (Ohio Ct. App. Dec. 2, 2008). The same is

true regarding a claim for promissory estoppel. O’Neill	v.	Kemper	Ins.	Cos., 497 F.3d 578, 583

(6th Cir. 2007) (citations omitted) (“Where the parties have an enforceable contract . . . one

party cannot recover for promissory estoppel.”).

       Therefore, since a contract governs the parties’ dispute, Medpace cannot recover

under its alternative theories of equitable relief. Coma	Ins.	Agency	v.	Safeco	Ins.	Co., 526 F.

App’x 465, 469 (6th Cir. 2013); Wuliger, 567 F.3d at 799; O’Neill, 497 F.3d at 583.

II.	   Breach	of	Contract	(Count	I)	

       The elements of a breach of contract claim under Ohio law are: “(1) the existence of a

contract; (2) performance by the plaintiff; (3) breach by the defendant; and (4) damage or

loss to the plaintiff as a result of the breach.” V&M	Star	Steel	v.	Centimark	Corp., 678 F.3d 459,

465 (6th Cir. 2012); Jarupan	 v.	 Hanna, 878 N.E.2d 66, 73 (Ohio Ct. App. 2007). As noted

above, the first element is satisfied. The only element that is somewhat in dispute is whether

Medpace performed as required. (Doc. 26, ¶ 42). Indeed, InspireMD admits that it did not

pay Medpace for quarterly payments 7–10, and instead merely contends Medpace was not

entitled to these payments under the terms of the MSA and Task Order. (Doc. 26, ¶¶ 25, 32);

cf.	(Doc. 20, ¶ 25). Thus, the Court must determine the parties’ rights and duties under the

MSA and Task Order, as applied to the undisputed facts in the record.

       A.	     Principles	of	Contract	Interpretation	

       The “interpretation of written contract terms, including the determination of whether



                                Medpace,	Inc.	v.	InspireMD,	Inc.	

                                                8
those terms are ambiguous, is a matter of law for initial determination by the court.” Savedoff	

v.	 Access	 Group,	 Inc., 524 F.3d 754, 763 (6th Cir. 2008) (applying Ohio law).	 “When

confronted with an issue of contract interpretation, [the court’s] role is to give effect to the

intent of the parties.” 	Sunoco,	 Inc.	 (R&M)	 v.	Toledo	 Edison	 Co., 953 N.E.2d 285, 292 (Ohio

2011). “[T]hat intent is presumed to reside in the language [the parties] chose to employ in

the agreement.” State	ex	 rel.	Petro	 v.	 R.J.	 Reynolds	 Tobacco	Co., 820 N.E.2d 910, 915 (Ohio

2004); Sunoco,	Inc.	953 N.E.2d at 292. “Where a contract is found to be integrated, courts

consider the language of the contract alone to define the obligations by which the parties

intended to be bound.” Dottore	v.	Huntington	Nat’l	Bank, 480 F. App’x 351, 352 (6th Cir. 2012)

(citing Bellman	v.	Am.	Int'l	Grp., 865 N.E.2d 853, 856–57 (Ohio 2007)).

       “[T]he meaning of a contract is to be gathered from a consideration of all its parts, and

no provision is to be wholly disregarded as inconsistent with other provisions unless no

other reasonable construction is possible.” Savedoff, 524 F.3d at 763 (quoting Burris	 v.	

Grange	Mut.	Co., 545 N.E.2d 83, 88 (Ohio 1989)). This includes “writings executed as part of

the same transaction.” Textileather	Corp.	v.	GenCorp	Inc., 697 F.3d 378, 382 (6th Cir. 2012)

(citation and internal quotations omitted). “Common, undefined words appearing in a

contract will be given their ordinary meaning . . .” Sunoco,	Inc., 953 N.E.2d at 292. But courts

do not give words their ordinary meaning if “manifest absurdity results,” id., or “‘some other

meaning is clearly evidenced from the face or overall contents of the agreement.’” Lockheed	

Martin	Corp.	v.	Goodyear	Tire	&	Rubber	Co., 529 F. App’x 700, 703 (6th Cir. 2013) (quoting

Sunoco,	Inc., 953 N.E.2d at 293).



                                Medpace,	Inc.	v.	InspireMD,	Inc.	

                                               9
       “Only if the contract is ambiguous will courts look to facts outside the four corners of

the contract to determine intent.” Yellowbook	Inc.	v.	Brandeberry, 708 F.3d 837, 844 (6th Cir.

2013). Otherwise, courts “must apply the plain language of the contract.” Textileather	Corp.	

v.	GenCorp	Inc., 697 F.3d 378, 382 (6th Cir. 2012) (quoting Foster	Wheeler	Enviresponse,	Inc.	

v.	Franklin	Cty.	Convention	Facilities	Auth., 678 N.E.2d 519, 526 (Ohio 1997)); City	of	St.	Marys	

v.	 Auglaize	 Cty.	 Bd.	 of	 Comm’rs, 875 N.E.2d 561, 566 (Ohio 2007) (“Where the terms in a

contract are not ambiguous, courts are constrained to apply the plain language of the

contract.”). “If a contract, or, term in a contract . . . is ambiguous” then “extrinsic evidence of

reasonableness or intent can be employed.” Cal.	Fitness	I,	Inc.	v.	Lifestyle	Family	Fitness,	Inc.,

433 F. App’x 329, 337 (6th Cir. 2011) (citation and internal quotations omitted). This so-

called “parole evidence,” however, “is admissible to interpret, but not to contradict, the

express language of the contract.” United	States	v.	Ohio, 787 F.3d 350, 354 (6th Cir. 2015)

(citations and internal quotations omitted).

       “Contractual language is ambiguous only where its meaning cannot be determined

from	the four corners of the agreement	or where the language is susceptible of two or more

reasonable interpretations.” Savedoff, 524 F.3d at 763 (citation and internal quotation marks

omitted); Eastham	 v.	 Chesapeake	 Appalachia,	 L.L.C., 754 F.3d 356, 361 (6th Cir. 2014).

“[C]ourts	may	not	use	extrinsic	evidence	to	create	an	ambiguity; rather, the ambiguity

must be patent, i.e., apparent on the face of the contract.” Savedoff, 524 F.3d at 763 (emphasis

added) (quoting Covington	v.	Lucia, 784 N.E.2d 186, 190 (Ohio Ct. App. 2003)).

        On the other hand, “a	 contract	 is	 unambiguous	 if it can be given a definite legal	



                                 Medpace,	Inc.	v.	InspireMD,	Inc.	

                                                10
meaning.’” LM	 Ins.	 Corp.	 v.	 Criss, 716 F. App’x 530, 534 (6th Cir. 2017) (emphasis added)

(quoting Westfield	Ins.	Co.	v.	Galatis, 797 N.E.2d 1256, 1261 (Ohio 2003)). “A contractual term

is not ambiguous merely because”—as in this case—“two parties offer substantially different

interpretations.” Coma	Ins.	Agency	v.	Safeco	Ins.	Co., 526 F. App’x 465, 468 (6th Cir. 2013)

(citation and internal quotation marks omitted). In the same vein, “[t]he fact that a contract

. . . is silent on a particular point does not make it ambiguous.” Savedoff, 524 F.3d at 764

(quoting Statler	Arms	v.	Apoca,	Inc., 700 N.E.2d 415, 421 (Ohio Ct. App. 1997)).

       “If a contract is clear and unambiguous . . . there is no issue of fact to be determined,”

Lincoln	Elec.	Co.	v.	St.	Paul	Fire	&	Marine	Ins.	Co., 210 F.3d 672, 684 (6th Cir. 2000) (quoting

Inland	Refuse	Transfer	Co.	v.	Browning‐Ferris	Indus.	of	Ohio, 474 N.E.2d 271, 272–73 (Ohio

1984)),2 and “a court may look no further than the writing itself to find the intent of the

parties.” Sunoco,	Inc., 953 N.E.2d at 292.

       B.	    InspireMD’s	Payment	Obligations	

       The parties’ dispute here turns on InspireMD’s payment obligations under the MSA.

With the above principles of interpretation in mind, the Court turns to the language

governing payments in the MSA and Task Order.

       Section (6)(E) of the MSA provides that: “In the event of any termination of a Task

Order before completion,” InspireMD must pay Medpace for: “[1] all services rendered



2 “[I]f a term cannot be determined from the four corners of a contract, factual determination

  of intent or reasonableness may be necessary to supply the missing term.” Bank	One,	N.A.	
  v.	 Echo	 Acceptance	 Corp., 380 F. App’x 513, 521 (6th Cir. 2010) (quoting Inland	 Refuse	
  Transfer	Co., 474 N.E.2d at 272–73).


                                Medpace,	Inc.	v.	InspireMD,	Inc.	

                                              11
pursuant to the unfinished Task Order prior	to	such	termination and [2] any	non‐cancelable	

expenses	incurred in connection with MEDPACE’s performance of Services.” (Doc. 20-1 at 7)

(emphasis added).

         The parties dispute when the contractual relationship ended. Inspire MD contends it

terminated the Task Order by virtue of a letter sent in September of 2014, and therefore it is

not obligated to pay for services beyond that point in time. (Doc. 35-1 at 16–17). Medpace,

however, maintains that the Task Order remained in effect until November 24, 2015 when it

sent its Notice of Termination because InspireMD had failed to make the multiple quarterly

payments. (Doc. 46 at 18–21).

         Determining when the contractual relationship between the parties ended is a

question of law. See,	e.g.,	Stonehenge	Land	Co.	v.	Beazer	Homes	Invs.,	LLC, 893 N.E.2d 855, 863

(Ohio Ct. App. 2008); Gollihue	v.	Nat’l	City	Bank, 969 N.E.2d 1233, 1238 (Ohio Ct. App. 2011);

Daniel	E.	Terreri	&	Sons	v.	Bd.	of	Mahoning	Cty.	Comm’rs, 786 N.E.2d 921, 932 (Ohio Ct. App.

2003).

               1.	    InspireMD	did	Not	Terminate	the	Task	Order	in	September	2014.	

         InspireMD argues that its letter, dated September 23, 2014, is a “clear and

unambiguous” notice of termination. (Doc. 35-1 at 16). The Court is not persuaded.

         InspireMD’s September 2014 letter did not constitute valid termination. The MSA’s

notice of termination provision is unambiguous. Under Section (6)(B), InspireMD was

required to give Medpace 60 days’ notice of termination. (Doc. 20-1 at 7). Section (7)

mandates that any such notice must be in writing and is “effective upon receipt” by August J.



                                Medpace,	Inc.	v.	InspireMD,	Inc.	

                                              12
Troendle, Medpace’s President and CEO at the Cincinnati, Ohio address provided in the MSA.

(Doc. 20-1 at 8; see	id.	at 7).

       Here, InspireMD’s letter does not comply with any of the termination requirements.

First, and most importantly, nothing in the letter even remotely suggests InspireMD intended

to terminate the Task Order or the MSA. In the letter, InspireMD simply asks Medpace

personnel to “please keep [clinical trial] activity to a minimum” and specifies certain services

that should continue and others that should be “ceased or halted.” (Doc. 26-4 at 2). The letter

unequivocally speaks for itself. Instead of evidencing an intent to terminate the parties’

relationship, the letter indicates a continuing engagement.

       Second, the letter was not sent to August J. Troendle, as required by the MSA. Instead,

the letter was sent to Deborah Schmalz. This is in all likelihood because it was not a

“termination notice. But rather, as the letter states, it was “in follow-up” to a recent

“conversation.” Id.	

       Finally, the letter was sent to the wrong location. The letter is addressed to Schmalz

in Blaine, Minnesota, not the Cincinnati, Ohio address plainly set forth in the MSA. As such,

InspireMD’s September 2014 letter is no different from any of the numerous other

communications between the parties’ agents discussing the progress of the clinical trials.

Moreover, the fact that InspireMD made another quarterly payment—over two months after

sending its purported “termination” letter—dispels any doubt that InspireMD never

terminated the Task Order in September 2014. (Doc. 26, ¶ 71; Doc. 35-1 at 7). Thus, there is

not even “evidence of constructive or actual notice” to cure the fatal defects in InspireMD’s



                                  Medpace,	Inc.	v.	InspireMD,	Inc.	

                                                13
2014 letter. Gollihue, 969 N.E.2d at 1239 (citing Daniel	E.	Terreri	&	Sons,	Inc, 786 N.E.2d at

932.

       This result is not altered by the declaration of Jonathan Pressment, counsel for

InspireMD. (Doc. 35-2). “An affidavit or declaration used to support or oppose a motion for

summary judgment must be made on personal knowledge. If the affiant or declarant could

not have perceived or observed what he or she testified to, he or she could not have personal

knowledge.” 11 James W. Moore et al., MOORE’S FEDERAL PRACTICE § 56.94(b) (Matthew Bender

3d ed. 2018) (emphasis added) [hereinafter “MOORE’S”] (citing Fed. R. Civ. P. 56(c)(4) and

Fed. R. Evid. 602). The “personal knowledge” requirement is not satisfied by merely stating

that a statement is made “to the best of [the affiant’s or declarant’s] knowledge” or on

“information and belief” or based upon the declarant’s “personal awareness.” Id.

       Here, InspireMD’s counsel was neither the drafter nor the sender of the September

2014 letter and is retained merely as outside counsel. Put differently, the statement by

InspireMD’s counsel in the declaration characterizing the September 2014 letter as a

“Termination Notice” is merely “based upon belief.” See,	e.g.,	id.;	Brainard	v.	Am.	Skandia	Life	

Assurance	 Corp., 432 F.3d 655, 667 (6th Cir. 2005) (district court improperly considered

attorney’s declaration to extent it was not based on personal knowledge); (Doc. 35-1, ¶ 7).

Therefore, the Court will not consider counsel’s statement.

       The Court, however, will consider the discovery materials attached to the declaration.	

Brainard, 432 F.3d at 667. “Under the current version of Rule 56, a litigant may support or

oppose a motion for summary judgment by citing to materials in the record. . . [E]vidence



                                Medpace,	Inc.	v.	InspireMD,	Inc.	

                                              14
submitted in support of or opposition to summary judgment need not be authenticated.” 11

MOORE’S § 66.92(3); Fed. R. Civ. P. 56(c)(2); see	 id.	 advisory committee’ note to 2010

amendment; Ganesh	 v.	 United	 States, 658 F. App’x 217, 220 (6th Cir. 2016). Accordingly,

Jonathan Pressment’s declaration (with the exception of paragraph 7) and the attached

documents constitute evidence that may—and will —be considered as evidence that is part

of the record. Ondo	v.	City	of	Cleveland, 795 F.3d 597, 605 (6th Cir. 2015).

       In sum, InspireMD’s September 2014 letter is not a termination notice because the

letter does not evidence InspireMD’s intent to terminate the Task Order, and the purported

termination notice was not properly sent to Medpace’s authorized representative. As such,

the letter did not affect the parties’ contractual relationship.

               2.	    Medpace	Terminated	the	Contract	in	November	2015.	

       Medpace, on the other hand, substantially complied with the termination

requirements and thereby terminated the Task Order on November 24, 2015.

       Section (6)(C) of the MSA requires Medpace to give InspireMD written notice of a

payment default and 15 days in which to cure the breach before terminating the Task Order.

(Doc. 20-1 at 7). Under Section (7), the Task Order is considered terminated when InspireMd

receives Medpace’s termination notice. See	id.	at 8.

       Unlike InspireMD’s September 2014 letter, Medpace’s intent to terminate the Task

Order is clear from the face of its Notice of Termination. Medpace’s Notice of Termination,

dated November 24, 2015, clearly states that it is a “Notice of Termination of Task Order.”

(Doc. 20-2 at 1). The letter was also sent to InspireMD’s designated representative, Craig



                                Medpace,	Inc.	v.	InspireMD,	Inc.	

                                               15
Shore, in Tel Aviv, Israel, as required by the plain terms of the MSA. Id.; (Doc. 20-1 at 8).

Further, Medpace included an itemization of the services and expenses for which it avers

InspireMD is responsible. Thus, as of November 24, 2015, the Task Order was terminated.

       However, Medpace did not scrupulously adhere to every term of the termination

provision in the MSA. Medpace neglected to provide InspireMD with notice of default and 15

days in which to cure before sending its Notice of Termination. (Doc. 20-1 at 7). But unlike

InspireMD’s 2014 letter, here, Medpace’s error is harmless because there is evidence of

“constructive or actual notice” to terminate the Task Order. See,	e.g.,	Gollihue, 969 N.E.2d at

1239 (citing Daniel	 E.	 Terreri	 &	 Sons,	 Inc., 786 N.E.2d at 932). Specifically, Medpace sent

InspireMD the four quarterly invoices. InspireMD was thereby constructively on notice that

it was in default when it failed to make a payment for nearly a year and that as a result,

Medpace could terminate the Task Order.

       Thus, Medpace’s failure to provide notice and an opportunity to cure does not vitiate

the effectiveness of Medpace’s termination or preclude recovery. See,	e.g., Triangle	Props.	v.	

Homewood	Corp., 3 N.E.3d 241, 257–58 (Ohio Ct. App. 2003).	As a matter of Ohio law:

       The long and uniformly settled rule as to contracts requires only a substantial
       performance in order to recover upon such contract. Merely nominal, trifling,
       or technical departures are not sufficient to breach the contract . . . For the
       doctrine of substantial performance to apply, the part unperformed must not
       destroy the value or purpose of the contract.

Stonehenge	Land	Co.	v.	Beazer	Homes	Invs.,	LLC, 893 N.E.2d 855, 863 (Ohio Ct. App. 2008)

(citation omitted); Go	Travel	Toledo,	Inc.	v.	Am.	Airlines, 96 F. App’x 290, 292 (6th Cir. 2004).

       Here, Medpace sent its Notice of termination six days before the tenth and final



                                Medpace,	Inc.	v.	InspireMD,	Inc.	

                                               16
quarterly payment was due—after InspireMD had already defaulted on three quarterly

payments. (Doc. 20-2; Doc. 20-1 at 28). Although Medpace failed to provide InspireMD with

an opportunity to cure beforehand, this is merely a “nominal, trifling, or technical

departure[]” that hardly “destroy[s] the value or purpose of the contract.” Stonehenge	Land	

Co., 893 N.E.2d at 863. As such, the Court will not hold Medpace to a standard of strict

compliance with the MSA’s opportunity-to-cure requirement.

       Accordingly, Medpace is entitled to damages for “all services rendered” and “any	non‐

cancelable	expenses	incurred in connection with [Medpace]’s performance of Services” up to

and until November 24, 2015. (Doc. 20-1 at 7).

       C.	    Measure	of	Damages	

       The only issue remaining is to determine the appropriate measure of damages owed

by InspireMD under the terms of the MSA and Task Order. The parties have widely divergent

views on this matter. Medpace claims InspireMD owes $1,964,822. (Doc. 20, ¶ 38).

InspireMD contends that, at most, Medpace is entitled to $468,586, the total amount of the

four outstanding quarterly invoices. (Doc. 35-1 at 18–19). Therefore, the question is whether

Medpace is entitled to anything more than the four outstanding quarterly payments

(quarterly payments 7–10 in the Payment Schedule, (Doc. 20-1 at 28)), which InspireMD

admittedly has yet to tender, (Doc. 26, ¶¶ 25, 32); cf.	(Doc. 20, ¶ 25).

       The Court concludes that Medpace would be entitled to the four outstanding

quarterly payments ($468,586) and non-cancelable expenses actually incurred, which—at

most—total $2,285. To reach this determination, it is helpful to first determine the total



                                Medpace,	Inc.	v.	InspireMD,	Inc.	

                                               17
amount Medpace could hope to realize under the parties’ agreement, and then calculate

Medpaces damages.

              1.	    The	Total	Value	of	the	Contract	

       Section (4) of the MSA details InspireMD’s payment obligations. In particular,

InspireMD has three payment obligations: (1) Service Fees; (2) Pass-Through Costs; and (3)

Pre-funded Expenses. (Doc. 20-1 at 3–4). The total value of the parties’ agreement is simply

the sum of these three payment obligations. Before turning to the language of the contractual

documents, it bears emphasis that the terms of the MSA control in the event of a conflict with

the terms of the Task Order, unless the Task Order explicitly states otherwise. (Doc. 20-1 at

15).

       The MSA states under Section (4)(A), that: “[InspireMD] agrees to pay MEDPACE for

Services rendered pursuant to the Project Budget and Payment Schedules” included in the

Task Order. (Doc. 20-1 at 3). The Payment Schedule lists 21 milestones with corresponding

payment amounts (“Milestone Payments”). (Doc. 20-1 at 28). The Milestone Payments can

only be interpreted as follows:

       (1) a one-time payment “Upon Execution”;

       (2) ten unconditional “quarterly payments” due at the stated time;

       (3) four separate payments that are each due upon Medpace enrolling a certain

          number of patients;

       (4) four separate payments that are each due if and when Medpace completes the

          clinical trial for a certain number of patients;



                                  Medpace,	Inc.	v.	InspireMD,	Inc.	

                                                18
         (5) a one-time payment for the “Database Lock”; and

         (6) a one-time payment for “Delivery of Final Study Report.”

Id.	The total of these payments is $3,347,035. This is significant because the Project Budget

for Direct Fees (or Service Fees), not surprisingly, is also $3,347,035. Thus, where the MSA

states InspireMD must pay Medpace “for Services rendered pursuant to the Project Budget

and Payment Schedules,” this means that $3,347,035	is	the	maximum	amount	of	Service	

Fees that Medpace could potentially earn, provided that each Milestone is met. Indeed,

Section (4)(A) states that Service Fees are “fixed costs unless the underlying assumptions

change” (e.g., trial duration, number of patients, services provided), and even then “such

changes shall be documented in a Contract Amendment.” (Doc. 20-1 at 3).3 But here,

Medpace has not produced any evidence of a Contract Amendment extending the Project

Budget for Service Fees.

         The logical conclusion that the Service Fees Medpace could possibly claim are “fixed”

or capped at $3,347,035 is bolstered by the provision in the Task Order under the heading

“Compensation,” which provides that: “[InspireMD] shall pay to MEDPACE an	amount	equal	

to	 the	 Project	 Budget	 .	 .	 .	 which	 amount	 shall	 be	 payable	 pursuant	 to	 the	 Payment	

Schedule.” Id.	at 16 (emphasis added). Therefore,	if	Medpace	achieved	each	Milestone,	it	

could	claim	no	more	than	$3,347,035	in	Service	Fees.	

         With respect to “Pass-Through Costs,” Section (4)(B) of the MSA adds: “[InspireMD]



3   Section (3), entitled “Contract Amendments,” states that a Contract Amendment is not
    effective “unless and until it is signed by both parties.” (Doc. 20-1 at 3).


                                Medpace,	Inc.	v.	InspireMD,	Inc.	

                                              19
agrees to reimburse MEDPACE for reasonable pass-through costs identified in the Task

Order and incurred by MEDPACE in providing the Services in accordance with the relevant

Task Order (“Pass-Through Costs”).” (Doc. 20-1 at 3).	Further, “the Pass-Through Costs shall

be included in each respective Task Order’s project budget as a good faith estimate.” Id.	at 4.	

The total for Pass-Through Costs according to the Project Budget is $292,941. Id. at 27.

Before Medpace can exceed the budgeted amount for Pass-Through Costs, it must “notify

[InspireMD] and seek approval for the excess expense amount before it is incurred.” Id.	at 4.

         Here again, Medpace has adduced no evidence that InspireMD approved Pass-

Through Costs in excess of that specified in the Project Budget. Therefore,	 Medpace	 is	

limited	to	Pass‐Through	Costs	of	$292,941.	

         Next, InspireMD’s obligations regarding “Pre-funded Expenses.” Section 4(C) of the

MSA states that: “The parties will work to establish a process for payment of Pre-funded

Expenses in the applicable Task Order which allows for timely payment of such funds to Pre-

funded Vendors.” (Doc. 20-1 at 4). To that end, the “Pre-funded Expenses will be included in

each respective Task Order’s project budget as a good faith estimate.” (Doc. 20-1 at 4).4

However, the Project Budget does not contain an estimate for Pre-funded Expenses. The only


4   With regard to Pre-funded Expenses, Section (6)(C) of the MSA further states that:

           If it becomes apparent to Medpace during the performance of its duties
           under a Task Order that that amount estimated . . . will be exceeded, it will
           notify [InspireMD] and seek approval for the excess expense amount before
           it is incurred. . . [InspireMd] will be responsible for the payment of such
           excess Pre-funded expense only if it approved such excess expense.

    (Doc. 20-1 at 4).


                                 Medpace,	Inc.	v.	InspireMD,	Inc.	

                                               20
provision that sheds any light on what constitutes a Pre-funded Expense is on the last page

of the Task Order, which states: “Pre-funded expenses may include, but are not limited to,

investigator fees.” (Doc. 20-1 at 30). Thus, “this is not a case where the contractual language

is ambiguous, but rather a situation where the contractual language is silent.” Savedoff, 524

F.3d at 768–69.

       “Ohio law prohibits a court from creating a contract for the parties when their

contract has failed to address a particular matter.” Id. Instead, “[t]he parties to a contract are

required to use good faith to fill the gap of a silent contract.” Id.	 Nevertheless, “a contract

must be construed in its entirety and in a manner that does not leave any phrase meaningless

or surplusage.” Eastham	v.	Chesapeake	Appalachia,	L.L.C., 754 F.3d 356, 363 (6th Cir. 2014)

(internal quotation marks omitted). To fulfill that objective, there can only be one reasonable

interpretation that does not render the payment provisions, Payment Schedule, and Project

Budget meaningless: The “Pre-funded Expenses” are, in fact, already included in the “Task

Order’s project budget as a good faith estimate.” (Doc. 20-1 at 4). The covenant of “good faith”

simply “does not permit a party to shoehorn into an [agreement] additional terms [the party]

now wish[es] had been included.” Fifth	Third	Mortg.	Co.	v.	Chi.	Title	Ins.	Co., 692 F.3d 507, 512

(6th Cir. 2012) (citation and internal quotation marks omitted) (applying Ohio law).

       Therefore, based on the unambiguous terms of the MSA and Task order, the total

Service Fees (Direct Fees) plus the total Pass-Through Costs, yields the total value of the

parties’ agreement. Accordingly,	$3,639,976	is	the	most	that	Medpace	could	hope	to	see	

come	to	fruition	during	the	parties’	engagement.	



                                Medpace,	Inc.	v.	InspireMD,	Inc.	

                                               21
              2.	    Medpace’s	Damages	

       The unambiguous language of Section (6)(E) of the MSA instructs that “[i]n the event

of any termination of a Task Order before completion,” InspireMD is obligated to pay

Medpace for: “[1] all	services	rendered pursuant to the unfinished Task Order prior	to	such	

termination and [2] any	 non‐cancelable	 expenses	 incurred in connection with MEDPACE’s

performance of Services.” (Doc. 20-1 at 7) (emphasis added). InspireMD leaves out the

phrase “non-cancelable expenses” in arguing that damages should be limited to the four

outstanding quarterly invoices. (Doc. 35-1 at 18–22). Thus, the appropriate measure of

damages is services rendered plus non-cancelable expenses incurred, prior to when the Task

Order was terminated. As concluded supra, the Task Order was terminated on November 24,

2015. Therefore, InspireMD is obligated to pay for services rendered and non-cancelable

expenses actually incurred up to that point.

                     a.	    Damages	for	Services	Rendered	

       “Services rendered,” as discussed above, is calculated according to the Payment

Schedule. Thus, Medpace is entitled to quarterly payments 1–10, regardless of whether or

not Medpace enrolled or completed a certain number of patients. Medpace, however, is not

entitled to the eight payments corresponding to patient enrollment and completion because

these payments are contingent upon the number of patients enrolled or completed, (Doc. 20-

1 at 28), and Medpace admitted in response to interrogatories that it never achieved the

Milestones tied to patient enrollment and completion. (Doc. 35-11 at 6–7 (Interrog. No. 6)).

Therefore, under the facts of this case,	the	total	Service	Fees	to	which	Medpace	can	claim	



                               Medpace,	Inc.	v.	InspireMD,	Inc.	

                                               22
is	the	sum	of	the	ten	quarterly	payments.	That	amount	is	$2,046,714.	See	(Doc. 20-1 at

28).		

         To be sure, InspireMD cannot minimize its payment obligations by relying on its

September 2014 letter, which purports to unilaterally “freeze” Medpace’s ability to perform

certain services. (Doc. 26-4). This is because the fees are “fixed.” (Doc. 20-1 at 3, 16).

Pursuant to Section (4)(A) of the MSA, the fees can be altered only if certain factors change,

such as “trial duration, number of patients, and services	provided	by	Medpace,” and “[a]ll such

changes” must “be documented in a Contract Amendment.” (Doc. 20-1 at 3).	 Such an

amendment under Section (3), must “written,” “signed by both parties,” and “detail the

requested changes to the applicable task, responsibility, duty, budget, timeline or other

matter.”	(Doc. 20-1	at 3). InspireMD readily admits that no contract amendment was ever

executed. (Doc. 35-1 at 15); (Doc. 35-12 at 10 (request for production No. 24)). Thus,

although InspireMD’s September 2014 letter purports to set forth a change in certain

services to be provided, Medpace was free to perform those services and InspireMD was in

turn obligated to pay the “fixed fee” associated with the unconditional quarterly payments.

         There is no dispute that InspireMD has only made quarterly payments 1–6. Thus,

Medspace	would	be	entitled	to	the	remaining	four	quarterly	payments	(7–10)	under	

the	 Payment	 Schedule,	 the	 total	 of	 which	 is	 $468,586. (Doc. 20-1 at 28).5 Therefore,

Medpace cannot recover the nearly $1.5 million in additional Service Fees it claims it is owed.



5 The Court will not prorate quarterly payment 10. Only substantial performance is required,

  and here, Medpace terminated the Task Order just six days before that payment was due.


                               Medpace,	Inc.	v.	InspireMD,	Inc.	

                                              23
                      b.	    Damages	for	Non‐Cancelable	Expenses	

         Next, the non-cancelable expenses owed by InspireMD. The term “non-cancelable

expenses” is not defined. “Undefined terms in a contract are interpreted using the plain,

ordinary meaning of the words.” Daniel	 E.	 Terreri	 &	 Sons,	 Inc., 786 N.E.2d at 928 (citing

Nationwide	Mut.	Fire	Ins.	Co., 652 N.E.2d at 686); Sunoco,	Inc., 953 N.E.2d at 292. “The Ohio

Supreme Court has consistently used dictionary definitions to determine the common

meaning of a word.” Eclipse	Res.	‐	Ohio,	LLC	v.	Madzia, 717 F. App’x 586, 594 (6th Cir. 2017)

(citing Campus	Bus.	Serv.	v.	Zaino, 786 N.E.2d 889, 891 (Ohio 2003).6 However, courts “do not

give words their ordinary meaning if ‘some other meaning is clearly evidenced from the face

or overall contents of the agreement.’” Lockheed	Martin	Corp., 529 F. App’x at 703 (quoting

Sunoco,	Inc., 953 N.E.2d at 293).

         Here, the meaning of non-cancelable expenses is supplied by the overall contents of

the Project Budget, Payment Schedule, and the payment provisions in both the MSA and Task

Order. Section (6)(A)–(C) of the MSA states that the Service Fees, Pass-Through Costs, and

Pre-Funded Expenses were intended to be included in the Project Budget and that any

amount in excess of that stated in the Project Budget required either a Contract Amendment

or InspireMD’s approval. (Doc. 20-1 at 3–4). The parties clearly intended to provide a limited

and well-delineated list of expenses in the Project Budget. As discussed, the expenses under




6   The dictionary defines “noncancelable” simply as “not cancelable.” Noncancelable,	
    MERIAM-WEBSTER, https://www.merriam-webster.com/dictionary/noncancelable (last
    visited Feb. 20, 2019).


                                Medpace,	Inc.	v.	InspireMD,	Inc.	

                                              24
the column heading “Direct Fees,” corresponds to twenty-one (21) Milestone Payments in

the Payment Schedule. The only Project Budget amount not accounted for in the Payment

Schedule is the Pass-Through Costs of $292,941. The Task Order explains that Pass-Through

Costs “may include, but are not limited to project-specific printing, shipping, copying and

binding costs, telecommunication and data costs, travel costs, . . . literature search and article

retrieval costs, translation costs, and/ pharmacy fees.” (Doc. 20-1 at 29). Costs such as these

are inherently “non-cancelable.” Moreover, Section (4)(B) states that InspireMD was

required to “reimburse” Medpace for these costs, regardless of whether the Task Order was

ever terminated. (Doc. 20-1 at 3). It follows then that the	“non‐cancelable	expenses”	are,	

in	 fact,	 the	 “Pass‐Through	 Costs.” The only alternative interpretation is that “non-

cancelable expenses” can be determined ad hoc in the event that the Task Order is

terminated. But this interpretation would render the provisions requiring a Contract

Amendment or notice and approval to exceed the Project Budget, essentially meaningless.

Coma	Ins.	Agency	v.	Safeco	Ins.	Co., 526 F. App’x 465 (6th Cir. 2013) (citation and internal

quotation marks omitted) (“[W]here two interpretations can be given to a term in a contract,

[but ] one will make a provision meaningless, and one. . .will give full force to all provisions,

the latter must be adopted.”).

       Moreover, this interpretation would inevitably permit a party to achieve minimal

Milestones under the contract and terminate the Task Order just before the end of the

contract term and then lay claim to substantially more in payments than it otherwise would

be able to recover. Principles of contract interpretation prohibit this Court from sanctioning



                                 Medpace,	Inc.	v.	InspireMD,	Inc.	

                                               25
such “manifest absurdity.” Sunoco,	Inc., 953 N.E.2d at 292–93; Lockheed	Martin	Corp., 529 F.

App’x at 703.

       Therefore, Medpace cannot be entitled to any more than $292,941 in non-cancelable

expenses. Medpace, however, admits that its computation of damages is reflected in the

itemized accounting attached to its Notice of Termination letter, (Doc. 46-7). (Doc. 35-10 at

4). That accounting summary states that Medpace has incurred $242,419 in Pass-Through

Costs, of which InspireMD has paid $240,143. Therefore,	 in	 the	 end,	 Medpace	 may	

recover	no	more	than	$2,285	in	damages	for	non‐cancelable	expenses.

       Whether Medpace actually incurred the non-cancelable expenses is a question that

the parties should address following receipt of this Opinion.

       Refer to the tables in the attached Appendix, detailing the calculation of damages in

accordance with this Opinion in light of the Project Budget (Doc. 20-1 at 26), Payment

Schedule, id.	 at 28, and the itemized accounting of expenses and payments attached to

Medpace’s Notice of Termination (Doc. 46-7 at 2).

IV.	   CONCLUSION	

       Consistent with the accompanying Memorandum Opinion, and the Court being

advised,

       IT	IS ORDERED	that the parties proceed to mediation and file a status report on or

before May 31, 2019, advising the Court of the status of this matter.




                               Medpace,	Inc.	v.	InspireMD,	Inc.	

                                             26
This 8th day of March 2019.




                       Medpace,	Inc.	v.	InspireMD,	Inc.	

                                     27
                                                 APPENDIX	

        CORRECTED ITEMIZED ACCOUNTING OF SERVICES PERFORMED
*The following table includes a comparison between Medpace's itemized accounting of service fees in its Notice
of Termination (Doc. 46-7) and the Project Budget (Doc. 20-1 at 26) detailing the allowable expenses. The Direct
Fee column is the amount listed in Medpace's itemized accounting of Services. Several of Medpace's claimed
expenses exceed the Project Budget. Note that the total amount for Start-up and Interactive Voice Services was
miscalculated in Medpace's Notice and has been corrected herein.

                                                                                               Project Bdgt
                         Service Category                                   Direct Fee
                                                                                                  Amt.
                                         Start-up Services                     $ 719,069            $ 218,382
CRF Review (Includes Development of Annotated CRF)                              $ 61,819              $ 9,464
Kick-Off Meeting                                                                  $ 7,065              $ 6,551
Project Specific Training                                                       $ 39,285             $ 14,123
Investigator and Vendor Contract Negotiations                                  $ 186,726             $ 61,172
Site Selection/Feasibility
Investigator File Set-Up                                                       $ 424,174            $ 113,271
Initial Essential Document Collection
                                                  Meetings                     $ 208,236             $ 66,651
Conference Calls                                                               $ 162,104             $ 50,295
Sponsor Meetings                                                                $ 46,132             $ 16,356
   Interactive Voice/Web Response System (IVRS/IWRS)                           $ 127,621            $ 140,643
IVRS Development                                                                $ 76,338             $ 56,496
System Utilization and Hosting                                                  $ 24,413             $ 24,413
IVRS Maintenance and Help Desk                                                  $ 26,870             $ 59,735
             Project Budget Management (PM) (U.S. only)                        $ 987,587            $ 721,192
Study Management (incl. oversight of EU CRO)                                   $ 966,080            $ 699,934
Ongoing Essential Document Collection                                           $ 21,507             $ 21,257
**Medpace incl. cost of Final Report in PM                                                           $ 18,008
                                            Clinical Safety                    $ 363,532            $ 339,198
Safety Plan Development                                                           $ 6,010              $ 8,621
SAE Reporting (Incl. initial report from site, draft of
narrative, medical review, generation of regulatory reporting
form, correspondence and SAE query resolution with site,                       $ 350,056            $ 317,579
and sponsor notification)
Annual Safety Reports
Safety Management                                                                 $ 7,466            $ 12,998

                                     Medpace,	Inc.	v.	InspireMD,	Inc.	

                                                      28
                           Clinical Monitoring (U.S. only)           $ 576,478      $ 1,025,846
Monitoring Plan                                                       $ 10,725         $ 16,854
Qualification Visits                                                  $ 71,329         $ 69,175
Study Initiation Visits                                              $ 112,479         $ 84,213
Routine Monitoring                                                   $ 381,945        $ 855,604
                                         Data Management             $ 558,245        $ 800,052
Data Management Manual
Data Entry System Development (Incl. database
development and all associated validation, including EDC             $ 121,533         $ 52,347
User Acceptance Testing, data entry screen set-up, and edit
check programming)

Database Transfers
Data Cleaning (Incl. edit review, query generation and
tracking, label integration, and coding medications and              $ 296,913        $ 629,953
AEs.)

EDC Help Desk
DM Coordination and Status Reports                                     $ 46,414        $ 17,075
System Utilization and Hosting                                         $ 93,385       $ 100,677
                                           Medical Writing         Incl. in PM         $ 35,071
Final Report                                                       Incl. in PM         $ 18,008
               ****TOTAL DIRECT FEES****                            $ 3,540,768     $ 3,347,035

                                                                                  Project Bdgt.
                   Pass-Through Services                             PT Fee
                                                                                      Amt.
                                       Pass-Through Costs            $ 242,419       $ 292,941
Meeting Travel                                                        $ 27,299         $ 21,831
Central IRB Expenses                                                  $ 86,640    *Not in Bdgt.
Monitoring Travel                                                     $ 45,153       $ 202,933
Communication Expenses                                                   $ 562         $ 12,929
Misc. Printing, Copying, Shipping Expenses                            $ 22,767         $ 54,582
Translation Expenses                                                  $ 59,998    *Not in Bdgt.
    ****TOTAL PASS-THROUGH SERVICES****                              $ 242,419       $ 292,941


                ACCOUNTING SUMMARY (per Medpace's Notice of Termination)
                   Service (Direct) Fees Performed to Date:              $ 3,540,768
                           Pass-Through Expenses to Date:                  $ 242,419

                               Medpace,	Inc.	v.	InspireMD,	Inc.	

                                              29
                     Service (Direct) Fees Paid to Date:                      $ 1,578,128
                        Pass-Through Fees Paid to Date:                         $ 240,134
                Amount Due Per Notice of Termination:                         $ 1,964,925



                     QUARTERLY PAYMENTS (Doc. 20-1 at 28)




  Total Service Fee Payments to Date            Total Service Payments Owed to Date
Execution Payment            $ 502,055      Quarterly Payment 7                $ 150,617
Quarterly Payment 1          $ 286,172      Quarterly Payment 8                $ 150,617
Quarterly Payment 2          $ 137,228      Quarterly Payment 9                $ 100,411
Quarterly Payment 3          $ 200,822      Quarterly Payment 10                $ 66,941
Quarterly Payment 4          $ 150,617      Total:                             $ 468,586
Quarterly Payment 5          $ 150,617
Quarterly Payment 6          $ 150,617      *See (Doc. 20-1 at 28)
Total:                     $ 1,578,128      Total Value of Quarterlies:       $ 2,046,714

Total Value of the Contract:                                                  $ 3,639,976

                   MEDPACE'S POSSIBLE DAMAGES AWARD
                                         Four Quarterly Payments:              $ 468,586
Pass-Through Expenses to Date:                              $ 242,419
Pass-Through Fees Paid to Date:                             $ 240,134
                   Non-Cancelable Expenses (i.e., Pass-Through Fees):             $ 2,285
                                                  Total Possible Judgment:   $ 470,871.00




                               Medpace,	Inc.	v.	InspireMD,	Inc.	

                                             30
